Citation Nr: 1643916	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to June 2001.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2012; a statement of the case was issued in December 2013; and a substantive appeal was received in January 2014.   

The accrued benefits claim involves issues denied by the RO in a March 2011 rating decision that remained pending at the time of the Veteran's death.  The specific issues denied were: service connection for fibromyalgia, sleep apnea, chronic obstructive pulmonary disease (COPD), obesity, a lumbar spine disability, a neck disability, right great toe bursitis, carpal tunnel of the upper extremities, posttraumatic stress disorder (PTSD), peripheral neuropathy of the lower extremities, and entitlement to automobile and adaptive equipment or adaptive equipment only.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her January 2014 substantive appeal, the appellant requested to testify at a Board hearing at the local RO.  She was scheduled to testify at a May 2016 Hearing (VBMS, 3/18/16).  However, the notice was not sent to the appellant's power of attorney (The American Legion); and the appellant failed to report.  

The American Legion has submitted an October 2016 correspondence in which it stated that the appellant still wishes to testify.  Consequently, the Board finds that a remand is warranted so that the appellant can testify at a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a requested Travel Board hearing before a Veterans Law Judge.  The appellant should be notified of the date, time and place of such a hearing by letter mailed to her current address of record, with a copy to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




